Case 6:19-cv-02264-CEM-EJK Document 66 Filed 01/19/21 Page 1 of 2 PageID 938




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

SEOUL SEMICONDUCTOR
COMPANY, LTD. and SEOUL VIOSYS
COMPANY, LTD.,

                        Plaintiffs,

v.                                                             Case No: 6:19-cv-2264-Orl-41EJK

HEALTHE, INC.,

                        Defendant.
                                                   /

                                               ORDER

        This cause comes before the Court without oral argument on Defendant's Unopposed

Motions to Appear Pro Hac Vice (the “Motions”) (Doc. 62, 63), filed January 7, 2021.

        Upon consideration, the Motions to appear pro hac vice of Abigail Lauer Litow, Esq. and

Tiffany M. Knapp, Esq. are GRANTED, provided counsel shall register for and use the

electronic filing system as adopted by the Court. After this Order, the Clerk will no longer send

copies of docket entries by U.S. Mail to counsel in this case. Counsel can register for a CM/ECF

login password through the website at www.flmd.uscourts.gov under “CM/ECF.” Counsel

admitted to appear pro hac vice must take the tutorial offered on the website before using the

system.

        Local counsel, Mark F. Warzecha, Esq., fully assumes all responsibilities set forth in Local

Rule 2.02. In particular, the Court reminds local counsel that local counsel “will be responsible for

the progress of the case,” including responsibility for trial in this matter if the non-resident attorney

defaults. Local Rule 2.02(a). If local counsel is unwilling to assume all required responsibilities,
Case 6:19-cv-02264-CEM-EJK Document 66 Filed 01/19/21 Page 2 of 2 PageID 939




a written designation and consent to act by another local attorney must be filed within ten days of

the date of this order.

        DONE and ORDERED in Orlando, Florida on January 19, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                               -2-
